DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This is a response to Applicant's amendment filed on June 15, 2021. 

Status of Claims
Claims 1, 3-11, 14 and 16 have been amended. Claim 15 has been cancelled. New claims 19-21 have been added. Claims 1-14 and 16-21 are pending. Claims 1-14 and 16-21 are examined herein.  

Response to Amendments 
The Amendments to the Claims filed 06/15/2021 have been entered.  The minor informalities have been addressed by amendments and objections to claims 7-10, 14 and 16 thereto are withdrawn accordingly. The previous 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph rejections of claims 3-6, 11 and 14-16 are withdrawn in view of the Applicant's amendments and arguments.  However, since claim 15 has been cancelled, the previous rejection to claim 15 is considered moot. 

Response to Arguments
Applicant's Remarks/Arguments and Amendments to the Claims both filed 06/15/2021 have been fully considered. It is noted that claim 1 has been amended to recite “wherein during the daytime said SPF is charged to said storage tank having a drain valve to remove steam condensate formed with the storage tank pressure rising until the storage tank pressure reaches 
However, the newly added claims 19-21 raise 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, issue as presented in the instant Office action.  Upon further consideration and search, a modified/new ground(s) of 35 U.S.C. 112(a) rejections to claims 19-21 are presented 

MODIFIED REJECTIONS
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claims 19-21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains 
            Regarding claim 19, the recitation “wherein during a first time period……” and “wherein during a second time period……” recited in lines 14-22 is not supported by the specification or previously presented claims.  A thorough review for the specification or previously presented claims did not locate any relevant information that discloses or suggests the limitation “wherein during a first time period……” and “wherein during a second time period……” recited in lines 14-22 of claim 19.  In the Applicant’s specification, it is noted that the specification discloses “wherein during the daytime said SPF is charged to said storage tank having a drain valve to remove steam condensate formed with the storage tank pressure rising until the storage tank pressure reaches the pressure of said SPF; wherein additional SPF in the amount of the thermal energy contained in the removed steam condensate is charged to the storage tank; wherein during the night said SPF is discharged with the storage tank pressure decreasing until the pressure of said storage tank reaches a desired low pressure; wherein the steam condensate formed during the charging and discharging of said SPF is removed and sent to a steam condensate flash tank for heat recovery” (Specification, paragraphs [0043]-[0080]). However, the specification and original claims do not teaches “wherein during a first time period……” and “wherein during a second time period……” recited in lines 14-22 of claim 19. 
It is noted that the terminology “daytime” refers to the time of the day between sunrise and sunset, and the terminology “night” refers to the time of the day between sunset and sunrise, consequently, the teachings of “wherein during the daytime……” and “wherein during the night……” disclosed in the specification does not support the limitation of “wherein during a 


Allowable Subject Matter and Allowed Claims 
Claims 1-14 and 16-18 are allowed. Claims 19-21 contain allowable subject matters should the previous 35 U.S.C. 112(a) issues are resolved. 

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter.  A thorough search for pertinent prior art did not locate any prior art that discloses or suggests the invention recited in claims 1-14 and 16-18.  The concept of a solar desalination system comprising:
a.    a concentrated solar power (CSP) unit for supplying thermal energy to heat a single-phase fluid (SPF) as a thermal energy storage (TES) medium and heat transfer fluid (HTF);
b.    a storage tank for storing said SPF to save thermal energy from said CSP unit;
c.    an expander for generating electricity;
d.    a thermal desalination unit for producing fresh water from high-salt water by a desalination operation;
e.    a condensate tank for storing the condensate water from said SPF; and
f.    a condensate pump for pressurizing said condensate water to an operating pressure of said SPF;
wherein the solar desalination system generates both steam for utilization of latent heat and steam condensate for sensible heat upon depressurization from said SPF, 
wherein during the daytime said SPF is charged to said storage tank having a drain valve to remove steam condensate formed with the storage tank pressure rising until the storage tank pressure reaches the pressure of said SPF; wherein additional SPF in the amount of the thermal energy contained in the removed steam condensate is charged to the storage tank; and
wherein during the night said SPF is discharged with the storage tank pressure decreasing until the pressure of said storage tank reaches a desired low pressure; wherein the steam condensate formed during the charging and discharging of said SPF is removed and sent to a steam condensate flash tank for heat recovery, is considered novel. 
The closest prior art which discloses an integrative system of a concentrating solar power plant and desalination plant comprising: (i) A concentrated solar power (CSP) unit; (ii) The water evaporator (7, Fig. 1) and the steam superheater (6, Fig. 1) as combined constitute a storage tank; (iii) A steam turbine (8, Fig. 1) is an expander for generating electricity in a steam turbine generator (90, Fig. 1) (paragraph [0023]); (iv) A thermal desalination unit; (v) A condenser (i.e., a condensate tank) (14, Fig. 1); and (vi) A condensate pump (50, Fig. 1) (Mishina) does not teach or suggest that the apparatus is operated as: during the daytime said SPF is charged to said storage tank having a drain valve to remove steam condensate formed with the storage tank pressure rising until the storage tank pressure reaches the pressure of said SPF; wherein additional SPF in the amount of the thermal energy contained in the removed steam condensate is charged to the storage tank; wherein during the night said SPF is discharged with the storage tank pressure decreasing until the pressure of said storage tank reaches a desired low pressure; wherein the steam condensate formed during the charging and discharging of said SPF is removed and sent to a steam condensate flash tank for heat recovery, and wherein the 
Other closest prior art which discloses an embodiment the desalination plant comprising a thermal vapor compression device in conjunction with the multiple-effect desalination (Droux), or one that discloses an improved process for desalination of seawater by multiple-effect distillation with recycling of steam alternately by mechanical compression and thermo-compression of steam, as well as to a seawater desalination installation making it possible to carry out such a process (Baujat) does not provide any guidance which would lead one to construct an integrative system of a concentrating solar power plant and desalination plant operated as: during the daytime said SPF is charged to said storage tank having a drain valve to remove steam condensate formed with the storage tank pressure rising until the storage tank pressure reaches the pressure of said SPF; wherein additional SPF in the amount of the thermal energy contained in the removed steam condensate is charged to the storage tank; wherein during the night said SPF is discharged with the storage tank pressure decreasing until the pressure of said storage tank reaches a desired low pressure; wherein the steam condensate formed during the charging and discharging of said SPF is removed and sent to a steam condensate flash tank for heat recovery, and wherein the desalination unit receives steam condensate from the storage tank, the flash tank or a combination thereof.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOUNGSUL JEONG whose telephone number is (571)270-1494.  The examiner can normally be reached on Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on 571-272-5954.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR 

/YOUNGSUL JEONG/Primary Examiner, Art Unit 1772